[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 377 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 378 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 379 
It is, perhaps, questionable whether the case contains any exceptions but those arising upon the refusal of the referee to nonsuit the plaintiff, and those arising upon the admission of certain evidence upon the trial. The case, however, states that the defendant filed and served exceptions to the report of the referee as it appears in the judgment roll, wherein he finds, as matter of law, that the plaintiff should have judgment, and to each and every part of said decision. If this is available as an exception, it is only to be regarded as a general exception to the final conclusion of the referee. As I view the case, it is of but little consequence whether the question arises upon the refusal of the referee to nonsuit the plaintiff, or upon the correctness of his general conclusion, as both rest substantially upon the same facts. All the evidence given upon the first trial, both for the plaintiff and defendant, was before the referee when the motion was made to nonsuit the plaintiff. I think the case was not materially varied by the additional evidence; but if it was, we must take the facts found by the referee as they appear in the case, and not our own view of what was proved when the nonsuit was asked for; for the plaintiff is entitled to have the question decided upon the facts thus found by the referee. It appears that, on the former trial, the referee dismissed the complaint, and that, upon an appeal to the Supreme Court at General Term, his decision was reversed, and a new trial granted. The case on the first appeal is reported in 29 Barb., 396, and the only question discussed in the opinion of the court related to the form of the remedy. Although the evidence was substantially the same then as now, we do not know what facts were found by the referee, nor why the decision of the referee was not affirmed upon the same grounds upon which it was reversed upon the second appeal. *Page 380 
Doubtless, the same question is again presented as upon the original appeal, in relation to the form of the remedy. The decisions of the courts, in relation to the office of a common law certiorari, are so conflicting, that it is quite impossible to say that any settled rule has ever been established in this State which has not been subsequently departed from. It is unnecessary to cite the cases; but I will observe that, according to the decisions in this court, such a writ will bring up so much of the evidence as is necessary to present the question of law upon which the relator relies to avoid the determination of the inferior tribunal. (People v. Goodwin, 1 Seld., 568; AlbanyNorthern Railroad Company v. Brownell, 24 N.Y., 345.)
In the case at bar, the complaint alleges that a hearing was had before the commissioner as to the compensation to be awarded, on the taking of said land, to the person or persons interested therein; and on such hearing, it was, among other things, proved by witnesses, duly sworn for that purpose, and made to appear on behalf of the plaintiff, that the land in question was, at said time, and for more than thirty years prior thereto had been, in the possession and occupation of the plaintiff, and those under whom he claimed, under color and claim of title thereto; and no road or street had passed through said land, or any part thereof; that the said commissioners awarded to the plaintiff nominal damages of one dollar, upon the ground that the premises in question were included in a street, which had been dedicated to the use of the public by the Holland Land Company; but that no such street was ever dedicated or recognized by the proper authorities; that the plaintiff filed objections to the report, specifying the same; and that, notwithstanding the said objections, the common council confirmed the report. From this, it appears that the question was litigated before the commissioners and before the common council.
The complaint then avers that all the proceedings of the defendants, subsequent to the report of the commissioners, are illegal and void, as the said commissioners have not, in fact,
awarded any compensation to the plaintiff for taking said land. *Page 381 
It will not be denied that the whole question of compensation to the plaintiff depends upon the existence of a right of way over the premises in question; nor will it be denied that evidence was properly taken before the commissioners to enable them to determine the fact as to the existence of a right of way. The plaintiff says the evidence showed there was no such right of way, and, therefore, the defendants, contrary to the provisions of the Constitution, are about to take his lands for a highway, without making him any compensation therefor.
Two questions suggest themselves, in view of the above statements: one is, whether, upon a common law certiorari, the evidence taken before the commissioners to prove the existence of this alleged right of way could be properly returned; and if not, secondly, whether the finding of the commissioners upon a question of fact, properly before them for their determination, is not final and conclusive upon all the parties, after its confirmation by the common council. By section 13 of the act of 1855, amending the charter of the city of Buffalo, it is declared that the report of the commissioners, when confirmed by the common council, "shall be final and conclusive on all parties interested."
With great respect, I submit, that, if it did not appear before the commissioners, by the evidence then taken, that a right of way existed over the plaintiff's land, the error of the commissioners could be corrected upon certiorari. If the evidence was conflicting, and in the absence of fraud, I know of no remedy which the plaintiff has to overrule their determination. Under the provisions of the charter, the determination of the commissioners upon the merits must be regarded as final, after the confirmation by the common council.
Doubtless the commissioners were wrong in awarding anything to the plaintiff by way of compensation, if the land in question was already burdened with a right of way. Their award, upon the face of it, would show that the plaintiff had been compensated for the lands in question. It was upon this ground that the Supreme Court maintained its equitable *Page 382 
jurisdiction to interfere and remove what is called a cloud upon the plaintiff's title.
I doubt whether the case comes within the principle relied upon to sustain the action. The cloud, so called, was the award of the commissioners, which was apparently regular upon its face, though perhaps no more regular than it would have been if it had denied the plaintiff any compensation whatever, on the ground of a dedication of the premises for a public highway. Now, to sustain the jurisdiction of a court of equity to remove it out of the way, it must appear that the invalidity of the award rests upon proof aliunde. When we come to this proof, we find that it was part of the evidence before the commissioners, and upon which they made the award which is charged to be a cloud upon the plaintiff's title. Thus, we find the same question litigated before the Supreme Court, in a new suit, which was litigated before the commissioners, and depending upon the same proofs for its determination. If the principle alluded to is applicable to such a case, it would not be difficult to sustain the equitable jurisdiction of the Supreme Court to entertain an action for the purpose of removing a judgment rendered in another court. Such a judgment is a cloud upon the title of the defendant therein, in precisely the same sense as the award of the commissioners is a cloud upon the title of the plaintiff. The error of the Supreme Court, upon the first appeal (if it was error), consists in the assumption, contrary to the allegations of the complaint, that the evidence to show the invalidity of the award, was not the evidence upon which it was made. Extrinsic evidence, within the meaning of the rule, is evidence not legitimately before the tribunal in which the determination is made. While I am of opinion that the remedy of the plaintiff, if he is entitled to relief, might and should have been sought by a certiorari, and that this action should have been dismissed upon that ground, still it would not become this court to interfere, upon appeal, with the exercise of such a jurisdiction by the Supreme Court, except in a very clear case.
But, in my opinion, the facts found by the referee show, *Page 383 
very clearly, a right of way over the premises in question. It is found in terms that the plaintiff's grantors never acquired any title to the premises in question by adverse possession, and, as matter of law, that their possession was not adverse to the said defendant. The character of the plaintiff's title is not stated, except by way of inference. Certain facts are stated in the report which impliedly show that his possession had not ripened into a title, although adverse at the time of the commencement of the proceedings taken by the common council to open the road across the premises in question. The locus in quo was not conveyed to his grantors, but was reserved and excepted for a public highway, so far as lot 41 is in question. As to lot 40, his grantors were bounded upon the supposed highway, that is "by a road one chain wide," laid out upon a map which included the premises in question. While this form of conveyance might have carried the fee to the center, it conceded the right of the public to its use as a public highway. It was, in effect, a reservation of the land for a public way, and a renewal and confirmation of the original dedication.
Now, this dedication was by the Holland Land Company, who were the original owners of both lots 40 and 41, and lot 12, adjoining them on the east. They conveyed lot 41, excluding four rods on the east for a public highway. The title in this portion of the premises, therefore, remained in the Holland Land Company, and their grantees could acquire no title except by subsequent adverse possession.
The referee finds that the plaintiff took a conveyance from William B. Le Couteulx of parts of lots 40 and 41, covering the premises in question, in September, 1852, under which he entered into possession claiming title. His adverse possession, therefore, commenced less than twenty years before the proceedings taken by the defendant to open the road. There is no proof to authorize the referee to find that his grantors claimed title; and, on the contrary, the proof shows, and the referee finds, as a matter of law, that the possession of the plaintiff's grantors was not adverse to the defendant. Doubtless, the referee should have put this among his findings *Page 384 
of fact; but, in the absence of any specific finding of fact to the contrary, I think we should not assume that the plaintiff had acquired a title by adverse possession. Such a title is not to be presumed, without proof, in any case, against the existence of the outstanding legal title; and, to be available as a defense, must be satisfactorily established.
As has been already stated, the dedication of these lands for a public highway was made by the original owners, and they have never recalled it: what claim, then, has the plaintiff to revoke it? None whatever. He never purchased the right of the Holland Land Company to revoke the gift, and never acquired any title as against the public to the land in question, except, perhaps, the fee to the center of the proposed road where it crosses lot 40; but he took the fee of that subject to the easement; and I am unable to discover any principle of law or equity by which he can be allowed to acquire any more interest therein than he purchased, short of twenty years' adverse possession. Neither of the plaintiff's grantors purchased the four rods of land dedicated by the Holland Land Company to the use of the public as a highway. The plaintiff may, perhaps, claim that he purchased these four rods of Le Couteulx in 1852; but Le Couteulx was not the owner, and had no title to convey. The right to revoke the dedication still rests in the original owners; and until they exercise such a right, the public may doubtless accept the dedication and open the road, without interference from other parties. But it is unnecessary to discuss the question further, as it is satisfactorily disposed of in the prevailing opinion delivered in the Supreme Court upon the second appeal, in which I fully concur. As the defendant has prevailed upon the principal question, it is unnecessary to discuss any of the other exceptions.
The result is, that the order of the Supreme Court must be affirmed, and, under the stipulation of the plaintiff, instead of a new trial, judgment absolute must be entered for the defendant, dismissing the plaintiff's complaint, with costs, both in this and the Supreme Court.
Judgment accordingly. *Page 385